DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This is in response to the Applicants' amendment(s) received August 17, 2021 ("Amendment").

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.

Status of Claims
Claims 1-20 have been canceled.
Claims 21-40 have been newly added. 
Claims 21-40 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As mentioned above in the claim status, the previously recited claimed limitations have been removed and replaced by the newly added claim limitations. The newly added claimed invention, however, is not supported in the original written description filed by the applicant.
Per claim 21:
The claim recites:
21. (New) A blockchain-based method for information masking, comprising: 

encrypting, at the borrower, a value number of the first amount of the capital based on a random number to obtain a value number of a second amount of a token, wherein a resource type of the capital is different from a resource type of the token; 
encrypting, at the borrower, using a public key of the lender, the random number to obtain an encrypted random number; 
encrypting, at the borrower, the value number of the second amount of the token using the public key of the lender and a first encryption function to obtain first encrypted amount information; 
initiating, at the borrower, a transaction request to a blockchain to transfer the second amount of the token from the borrower to the lender, wherein the transaction request comprises the encrypted random number and the first encrypted amount information; 
verifying, by a plurality of blockchain nodes of the blockchain, the transaction request by executing a consensus algorithm; 
executing, by the plurality of blockchain nodes, after the blockchain nodes verify the transaction request, the transaction request to transfer the token from the borrower to the lender; 
recording, by the plurality of blockchain nodes, a result of the execution on the blockchain; and 
after the second amount of the token is transferred to the lender, receiving off the blockchain, at the borrower, the first amount of the capital from the lender.

Here, based on the claim limitations that recite steps performed at the borrower, steps including determining the first amount of capital and initiating a transaction request to a blockchain, 
Fig. 4 is depicted below:

    PNG
    media_image1.png
    812
    750
    media_image1.png
    Greyscale

Fig. 4 depicts a process that starts with a user, e.g. borrower, applies for a loan with the Institution D Loan issuance, e.g. lender. The user determines an amount (equivalent to the first amount of the first resource or the first amount of the capital, and represented as a real currency) of the loan as agreed upon in the loan agreement, and then determines, based on this, an amount (equivalent to the second amount of the second resource or the second amount of the token, and represented as a virtual currency) of a token that corresponds to the amount of the loan after an agreement on a loan is reached with the lender. The user further determines an amount of a token (e.g. second resource type) corresponding to the amount of the loan. The user upon determining the amount of the token corresponding to the amount of the loan, initiates a transaction request, including information about 
The examiner submits that there is no support find in the Fig. 4 or its corresponding specification on following claimed limitation: “encrypting, at the borrower, a value number of the first amount of the capital based on a random number to obtain a value number of a second amount of a token, wherein a resource type of the capital is different from a resource type of the token; encrypting, at the borrower, using a public key of the lender, the random number to obtain an encrypted random number; encrypting, at the borrower, the value number of the second amount of the token using the public key of the lender and a first encryption function to obtain first encrypted amount information; initiating, at the borrower, a transaction request to a blockchain to transfer the second amount of the token from the borrower to the lender, wherein the transaction request comprises the encrypted random number and the first encrypted amount information; verifying, by a plurality of blockchain nodes of the blockchain, the transaction request by executing a consensus algorithm; executing, by the plurality of blockchain nodes, after the blockchain nodes verify the transaction request, the transaction request to transfer the token from the borrower to the lender; recording, by the plurality of blockchain nodes, a result of the execution on the blockchain; and after the second amount of the token is 

Furthermore, in reference to the claimed limitation of “verifying, by a plurality of blockchain nodes of the blockchain, the transaction request by executing a consensus algorithm”, the portion of the specification that describes of how this verification is performed is found in [0073] of instant specification that reads:
[0073] When each node of the blockchain system verifies the transaction request, the node mainly verifies whether a format of the transaction request conforms to the agreement (e.g., a quantity of fields in the transaction request, a length of each field, or content of a specific field), but encrypted information in the transaction request (e.g., a first encrypted amount information or an encrypted random number in the one-way function) is directly verified to further execute the transaction request.
Here, while the Specification discloses a verification process, the Specification does not describe how each node of the blockchain system verified whether a format of the transaction request conforms to the agreement and/or verifying the encrypted information in the transaction request (including a first encrypted amount information or an encrypted random number in the one-way function) in light of the each node of the blockchain system being agnostic of the information needed to verify in such manner.
The other independent claims 30 and 39 are significantly similar to claim 21. Hence, they too are rejected.
As per claims 23 and 32, the claims recite “determining, at the lender, the value number of the first amount of the capital based on the determined random number and the one way function according to reverse conversion”. The examiner submits that the claims are specific as to describe that the second amount of the token is obtained by inputting the value number of the first amount of the 
The other dependent claims are rejected as they depend on claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The scope of the claim(s) is unclear. One of ordinary skill in the art would appreciate that instant claim in the context of Fig. 4 that the applicant points to for support of the instant claim are in context of User C borrowing second amount of real currency from an institution as dictated by the loan agreement. One of ordinary skill in the art would appreciate that a loan involves a borrower borrowing amount of value (usually in the form of currency) from a lender. Instant Specification describes this concept of borrowing, e.g. “borrowing agreement that includes an amount of first resource that the resource transferor [e.g. borrower of the first resource] requests to borrow from the resource transferee [e.g. 
Here, the scope of the claim(s) is unclear. Specifically, the claim(s) in view of Fig. 4 and its corresponding specification clearly suggest that a virtual currency amount equivalent to the amount of the loan (first amount of capital to be transferred to the borrower from the lender) is determined by the user and the user thereafter initiates a blockchain transaction that includes the virtual currency amount. 
First, the scope of the claim(s) is unclear as if a transfer of a virtual currency amount that is equivalent to the value of the loan in real currency is necessary for the institution to transfer (payout) the loan amount as agreed in the loan agreement in real currency, one of ordinary skill would appreciate that the claimed invention is directed to an exchange transaction, e.g. an exchange of virtual currency to real currency. However, the claim(s) and the specification as noted above describe that this is a loan process. 
Second, the claimed invention is unclear as one of ordinary skill in the art would appreciate that once the transaction request that includes the information about the amount of the token is sent to the 
Third, the claims 22, 31, and 40 suggest that the second amount of the token, e.g. virtual currency amount equivalent to the amount of the loan is obtained by inputting the value number of the first amount of the capital (e.g. real currency amount of the loan) and the random number into a one-way function. One of ordinary skill in the art would appreciate that this is not how the exchange works as the one-way function merely produces hash, not amount of other form of currency (in this case, a virtual currency), as understood by one of ordinary skill in the art. As such, one of ordinary skill in the art would not be able to ascertain the scope of the claim(s).


Response to Arguments
112 Rejection
The claims remain rejected for the reasons outlined above in the 112 rejections.

Regards to the applicant’s submission of citation in the instant specification to show support, much of the claim language are not recited in the current claim(s). Furthermore, the applicant submits Fig. 2 and Fig. 4. The examiner submits that Fig. 2 is a flowchart of a capital transfer method Fig. 4 is a service flow in a loan application phase of a capital transfer method in a capital lending scenario. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20180253464 discloses a method and system in which a financial institution utilizes blockchain data to determine a credit limit of an individual;
US 20190147431 discloses a method and system of resource validation utilizing smart contract executing on a blockchain to validate the accrued points (i.e. credit limit) that the user accrued;
WO2019107654 discloses a method and system for generating a blockchain which includes virtual money generated according to credit limit of a consumer;
US 20150332256 discloses a system and method for allowing exchanging fiat currency for virtual currency or vice versa;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S KIM/Primary Examiner, Art Unit 3685